DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the preliminary amendment filed on 05/11/2020. New claims 1-36 have been added.

Claims 1-36 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2021, 01/08/2021, 10/30/2020, 08/20/2020, 06/05/2020, 06/05/2020, 06/05/2020, 06/05/2020, 06/05/2020, 06/05/2020, and 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 31-36 per se. Pages 118-119 of applicant’s specification states in part that: “Computer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms (e.g., optical, magnetic or semiconductor storage media) and carrier waves that may be used to transfer such formatted data and/or instructions through wireless, optical, or wired signaling media or any combination thereof.” 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding limitation “non-transitory” to the claim (Subject Matter Eligibility of Computer Readable Media, 1351 OG 212).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-99 of U.S. Patent No. 10,530,839. Although the claims 1-99 of the ‘839 patent contain every element of claims 1-36 of the instant application. 
As shown in the table below, both claim 39 of the ‘839 patent and claim 1 of instant application comprise the exact same elements: A method comprising: receiving a message by a first session server; determining a second session server by the first session server; and routing the message; and claim 1 of instant application is broader than claim 39 of the ‘839 patent. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/688,717
1. A method comprising:
receiving, by a first session server of a plurality of session servers located external to a premises and from a premises management system located at the premises, a message indicating state data associated with the premises management system;




 
   determining, by the first session server and based on the message, a second session server of the plurality of session servers, wherein the second session server comprises a first virtual gateway associated with the premises management system; and 

  routing, by the first session server and to the second session server, the message.  
U.S. Patent No. 10,530,839
39. A method comprising: 
receiving, by a first session server of a plurality of session servers and from one or more of a premises gateway located at a premises and a premises device of a plurality of premises devices in communication with the premises gateway, a message indicating state data associated with the plurality of premises devices, wherein the plurality of session servers are located external to the premises and comprise one or more virtual gateways;  
determining, by the first session server and based on the message, a second session server of the plurality of session servers, wherein the second session server comprises a first virtual gateway, corresponding to the premises gateway, of the one or more virtual gateways;  and 
 routing, by the first session server and to the second session server, the message.


Claims 1, 6, 15, 16,  21, 22, 27, 31 and 36 are rejected on the ground of 
	Claims 2, 17, 23 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,530,839.
Claims 3, 18, 24 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 36 of U.S. Patent No. 10,530,839.
Claims 4, 19, 25 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 34 of U.S. Patent No. 10,530,839.
Claims 5, 20, 26 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 37 of U.S. Patent No. 10,530,839.
Claims 7, 8, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10,530,839.
Claims 9 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,530,839.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,530,839.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28 of U.S. Patent No. 10,530,839.
Claims 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,530,839.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,530,839.
Claim 14 is rejected on the ground of nonstatutory double patenting as being .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansari et al. (US 2015/0074259), in view of Haddad et al. (US 2014/0328161).

As to claims 1, 6 and 7, Ansari discloses the invention as claimed, including a method comprising:
receiving, by a first session server of a plurality of session servers located external to a premises and from a premises management system located at the premises (Fig. 7), a message indicating state data associated with the premises management system (253, Fig. 5C; Fig. 6B; ¶0081, “The message informs the service ; 
determining, by the first session server and based on the message, a second session server of the plurality of session servers, wherein the second session server associated with the premises management system (¶0082, “A message router functionality routes the requesting message to an authentication server 71 or the like as shown in FIG. 6A; ¶0087, “the connection manager servers 60 or the like functionality in the support network provide connection services and enable the establishment of a control channel”; ¶0088; ¶0120; ¶0239, “sends the registration to the support network 50 and the support network 50 determines where the corresponding home PBX is and forwards the registration message”; ¶0242); and 
routing, by the first session server and to the second session server, the message (¶0082; ¶0120; ¶0239). 

Although Ansari discloses a gateway (10, Fig. 1A) and a second session server comprising a web proxy function (¶0076; ¶0155; ¶0127), Ansari does not specifically disclose that the second session server comprises a first virtual gateway associated with the premises management system. However, Haddad discloses that the second session server comprises a first virtual gateway associated with the premises management system (Fig. 1; ¶0032; ¶0034, “the virtual gateway controller 107 may reside in one or more server computers (e.g., cloud servers 109) coupled to the BNG 101 via the core network 111. The virtual gateway controller 107 is responsible for maintaining the subscribers' virtual operation state, which includes determining the operational state of all data plane functions”.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ansari to include the second session server comprises a first virtual gateway associated with the premises management system, as taught by Haddad because it would increase the functionality of system by adding the virtual gateway, thereby improving the manageability and effectiveness of operation (Haddad, ¶0037).

As to claim 2, Ansari discloses the method of claim 1, wherein the determining the second session server comprises: determining, based on the message, that the first session server does not comprise a virtual gateway associated with the premises management system (¶0081, “The message informs the service manager and subscription manager functionalities, the gateway appliance's current version, and configuration information”; ¶0082, “The connection manager 60 or the like of the services support network 50 receives the session state of the network channel request where control is implemented to initiate authentication”; ¶0120, “The updater component 51 may receive a message or notification at 171 that updates are available from other sources”). 

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In causing, by the first session server and based on the message, execution of the second session server (253, Fig. 5C; Fig. 6B; ¶0081, “The message informs the service manager and subscription manager functionalities, the gateway appliance's current version, and configuration information”; ¶0082, “The connection manager 60 or the like of the services support network 50 receives the session state of the network channel request where control is implemented to initiate authentication”; ¶0120, “The updater component 51 may receive a message or notification at 171 that updates are available from other sources”). 

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, wherein the determining the second session server comprises: broadcasting, by the first session server and to the other session servers of the plurality of session servers, a request for a return response indicating that the respective session server associated with the premises management system; and receiving, by the first session server and from the second session server, a return response indicating that the second session server (Fig. 5A; ¶0079; ¶0082, “A message router functionality routes the requesting message to an authentication server 71 or the like as shown in FIG. 6A; ¶0087, “the connection manager servers 60 or the like functionality in the support network provide connection services and enable the establishment of a control channel”; ¶0088; ¶0120; ¶0239, “sends the registration to the support network 50 and the support network 50 determines where the corresponding home PBX is and forwards the registration message”; ¶0242). 

determining, by the first session server, that a third session server associated with the premises management system; and causing, by the first session server, shutdown of the gateway on the third session server (Table 2, “If the temperature thresholds on the devices that are temperature controlled are exceed…shutdown the GW device”; ¶0200).

As to claim 8, Ansari discloses the method of claim 7, wherein the gateway state machine is configured to store the message to maintain state data associated with the premises management system (10, Fig. 3; ¶0060, “the gateway appliance includes functionality for combining the storage available from its own internal and attached hard drive(s) 154 with any Network Attached Storage device 158 on the network to create a single virtual file system…”).

As to claim 9, Ansari discloses the method of claim 1, wherein the first gateway (10, 50, Fig. 3) is configured to: transmit, to a computing device located external to the premises (50, Fig. 3), the state data; and receive, from the computing device, control data for the premises management system (Fig. 3; ¶0060, “The gateway will automatically detect, mount, and manage the connections to the NAS devices and add them to its own file system”

As to claim 10, Ansari discloses the method of claim 1, wherein the message comprises a User Datagram Protocol (UDP) message (¶0054, “The DHCP client 

As to claim 11, Ansari discloses the method of claim 1, wherein the first session server and the premises management system are configured to communicate via a persistent network connection between the first session server and the premises management system (Fig. 3; Fig. 6; ¶0054; ¶0081). 

As to claim 12, Ansari discloses the method of claim 11, wherein the persistent network connection comprises a Transmission Control Protocol (TCP) connection (¶0054, “communications for providing a set of rules for exchanges between a browser client and a server over TCP”).

As to claim 13, Ansari discloses the method of claim 1, wherein the receiving the message comprises: receiving, via at least one of a security panel located at the premises or a network device located at the premises, the message (248, Fig. 5C; ¶0081, “a connection with a VPN is established. Step 250 represents the step of storing the WAN and VPN IP addresses to be used for inbound services”). 

As to claim 14, Ansari discloses the method of claim 1, wherein the state data is associated with at least one of a sensor, a detector, a camera, an input/output (I/O) device, a touchscreen controller, a video camera, an input/output (I/O) device, an actuator, a device controller, a premises gateway, a network device, a network router, or a security panel (20-62, Fig. 1A; ¶0047, “a home automation networking device 20 (e.g., X10, Z-Wave or ZigBee) for wired or wireless home network automation and control of networked home devices such as a switch controller 22, sensor devices 23, automatically controlled window blinds 24, a controlled lighting or lamp unit 25, etc.”). 

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (Figs. 2A-2B). 

As to claim 16, Ansari discloses the device of claim 15, wherein the device comprises a second session server of the plurality of session servers (Figs. 6-7).

As to claim 17, it is rejected for the same reasons set forth in claim 2 above.

As to claim 18, it is rejected for the same reasons set forth in claim 3 above.

As to claim 19, it is rejected for the same reasons set forth in claim 4 above.  

As to claim 20, it is rejected for the same reasons set forth in claim 5 above.

As to claim 21, it is rejected for the same reasons set forth in claim 6 above.  

a system comprising: a plurality of premises devices associated with a premises management system located at a premises (20-62, Fig. 1A; ¶0047, “a home automation networking device 20 (e.g., X10, Z-Wave or ZigBee) for wired or wireless home network automation and control of networked home devices such as a switch controller 22, sensor devices 23, automatically controlled window blinds 24, a controlled lighting or lamp unit 25, etc.”). 

As to claim 23, it is rejected for the same reasons set forth in claim 2 above.

As to claim 24, it is rejected for the same reasons set forth in claim 3 above.

As to claim 25, it is rejected for the same reasons set forth in claim 4 above.  

As to claim 26, it is rejected for the same reasons set forth in claim 5 above.

As to claim 27, it is rejected for the same reasons set forth in claim 6 above.  

As to claim 28, it is rejected for the same reasons set forth in claim 7 above.

As to claim 29, it is rejected for the same reasons set forth in claim 8 above.

As to claim 30, it is rejected for the same reasons set forth in claim 9 above.  

As to claim 31, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses a computer-readable medium storing instructions (Figs. 2A-2B).

As to claim 32, it is rejected for the same reasons set forth in claim 2 above.

As to claim 33, it is rejected for the same reasons set forth in claim 4 above.

As to claim 34, it is rejected for the same reasons set forth in claim 3 above.

As to claim 35, it is rejected for the same reasons set forth in claim 5 above.  

As to claim 36, it is rejected for the same reasons set forth in claim 6 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gutt et al. (US 2010/0095369), Scholten et al. (US 2015/0365217), Enns et al. (US 2012/0209951), Osborn et al. (US 2008/0056261), Overby, Jr. et al. (US 2016/0241633) disclose method and system for enabling an on-premises resource to be exposed to a public cloud application securely and seamlessly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        April 10, 2021